In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00073-CV
______________________________


HENRY LEWIS, Appellant
 
V.
 
CHARLES BAKER AND WIFE, SHIRLEY BAKER, Appellees


                                              

On Appeal from the 294th Judicial District Court
Van Zandt County, Texas
Trial Court No. 02-00546


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Henry Lewis appeals from a summary judgment rendered in favor of Charles and Shirley 
Baker.  Lewis had filed a petition seeking a declaratory judgment.  The Bakers counterclaimed, also
seeking a declaratory judgment and requesting relief on a number of other grounds.  The Bakers also
filed third-party contract claims against Donald and Jerry Foster.  The Bakers sought and were
granted a summary judgment against Lewis' petition for declaratory judgment.  
            The general rule is that an appeal may be taken only from a final judgment.  Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  That category also includes concluded matters that are
severed, because those matters are then final.  See Baker v. Monsanto Co., 111 S.W.3d 158, 159
(Tex. 2003).  There has been no severance in this case.
            All parties and all issues before the trial court must be disposed of before a summary
judgment becomes final and appealable.  See Mafrige v. Ross, 866 S.W.2d 590, 591 (Tex. 1993).
Lewis concedes a counterclaim remains pending that has not been adjudicated.  Further,  the
summary judgment in this case did not dispose of the claims against the Fosters and contained no
"Mother Hubbard" clause.  Thus, it was not a final, appealable order.  See  id. at 590–91. 
            The Bakers have also asked this Court, in a single phrase of their motion to dismiss, to levy
sanctions against Lewis for pursuing a frivolous appeal.  Although it is clear we have no jurisdiction
over this appeal, we do recognize that counsel feared that certain language in the judgment might
be deemed sufficient to make the cause final.  We find that explanation sufficient, under these
circumstances, to prevent imposition of sanctions.   The Bakers' counsel also made no attempt to
support his request by showing injury or providing information about any costs incurred in defending
the appeal.  The request for imposition of sanctions is denied.
            We dismiss the appeal for want of jurisdiction. 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          August 24, 2004
Date Decided:             August 25, 2004

Do Not Publish